DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 14-16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claims appear to reiterate the language of claim 2, without further defining the claimed invention. Namely, claim 2 already recites “a valve connected to at least one of the first flow path, the second flow path, the third flow path, and the fourth flow path”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 10 and 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	As per claim 10, the claim recites “wherein the refrigerant circuit is configured to perform a second refrigeration cycle”. However, said recitation raises the question of whether a “first refrigeration cycle” is required for infringement. It should be noted that claim 8 recites “a first refrigeration cycle”, but claim 10 does not depend therefrom, and is therefore not limited by claim 8. To the extent that Applicant intends to require two refrigeration cycles in claim 10, Applicant is suggested to amend claim 10 to depend on claim 8. For examination purposes, claim 10 will be construed as only requiring one refrigeration cycle for infringement.
	As per claim 15, the claim recites “wherein the valve is connected to the corresponding one of the first flow path, the second flow path, the third flow path, and the fourth flow path”. However, claim 4, from which claim 15 depends, recites “wherein the flow rate adjustment valve is connected to the first flow path”. Claim 3, from which claim 4 depends, defines that “the valve includes a flow rate adjustment valve”. It is therefore unclear whether claim 15 is broadening the scope of the valve of claim 4, or if the claim requires a separate and distinct valve that connects to the flow paths. For examination purposes, the valve of claim 15 will be construed as an additional valve.
As per claim 16, the claim recites “wherein the valve is connected to the corresponding one of the first flow path, the second flow path, the third flow path, and the fourth flow path”. However, claim 5, from which claim 16 depends, recites “wherein the flow rate adjustment valve is connected to the third flow path”. Claim 3, from which claim 5 depends, defines that “the valve includes a flow rate adjustment valve”. It is therefore unclear whether claim 16 is broadening the For examination purposes, the valve of claim 16 will be construed as an additional valve.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 13-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kawano et al. (US 20150345842 A1), herein Kawano.
As per claim 1, Kawano discloses a refrigeration device comprising a refrigerant circuit (20) to which a compression unit (21), a heat source heat exchanger (22), a first utilization heat exchanger (3A or 3C) and a second utilization heat exchanger (3B) connected in parallel to the heat source heat exchanger (22), and a flow path switching mechanism (25) that switches flow of refrigerant are connected (see at least figure 1), wherein the flow path switching mechanism (25) includes first to fourth flow paths (31-34) and an opening and closing mechanism (35-38) that opens and closes a corresponding one of the flow paths (as evidenced by at least figure 1), a first connection point (P11) connecting an inflow portion of the first flow path (31) and an inflow portion of the second flow path (34) is connected to a discharge portion (26) of the compression 21), a second connection point (P12) connecting an outflow portion of the first flow path (31) and an inflow portion of the third flow path (32) is connected to a gas-side end of the heat source heat exchanger (22), a third connection point (P14) connecting an outflow portion of the second flow path (34) and an inflow portion of the fourth flow path (33) is connected to a gas-side end (via 28a) of the second utilization heat exchanger (3B), and a fourth connection point (P13) connecting an outflow portion of the third flow path (32) and an outflow portion of the fourth flow path (33), and a gas-side end of the first utilization heat exchanger (3A or 3C) are connected (via 28a) to a suction portion of the compression unit (21; see at least figure 8).
As per claim 2,  Kawano discloses wherein the opening and closing mechanism (35-38) includes a valve (as shown in figure 1) connected to at least one of the first flow path (31), the second flow path (34), the third flow path (32), and the fourth flow path (33), and the valve (35-38) is configured to open and close the corresponding one of the flow paths (as shown in figure 1).
	As per claim 3, Kawano discloses wherein the valve (35-38) includes a flow rate adjustment valve having an adjustable opening degree (as described in at least paragraph 19).
	As per claim 4, Kawano discloses wherein the flow rate adjustment valve (35) is connected to the first flow path (31).
	As per claim 5, Kawano discloses wherein the flow rate adjustment valve (36) is connected to the third flow path (32).
	As per claim 6, Kawano discloses wherein the valve (35-38) is connected to the corresponding one of the first flow path (31), the second flow path (34), the third flow path (32), and the fourth flow path (33).
36) is connected to the third flow path (32).
	As per claim 14, Kawano discloses wherein the valve (35-38) is connected to the corresponding one of the first flow path (31), the second flow path (34), the third flow path (32), and the fourth flow path (33).
	As per claim 15, Kawano discloses wherein the valve (35-38) is connected to the corresponding one of the first flow path (31), the second flow path (34), the third flow path (32), and the fourth flow path (33).
	As per claim 16, Kawano discloses wherein the valve (35-38) is connected to the corresponding one of the first flow path (31), the second flow path (34), the third flow path (32), and the fourth flow path (33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US 20150345842 A1) in view of Takenaka et al. (US 20150292756 A1), herein Takenaka.
	As per claim 12, Kawano may not explicitly disclose wherein the refrigerant in the refrigerant circuit is carbon dioxide.
	On the other hand, Takenaka, directed to a vapor-compression cycle, discloses wherein the refrigerant in the refrigerant circuit is carbon dioxide (see paragraph 34).
1 
As per (1), Takenaka discloses that various types of refrigerants can be used within the system (as described in paragraph 34). Moreover, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.2 One of ordinary skill in the art would recognize that the selection of a particular refrigerant can be done as a matter of optimizing the performance of the system based on required operating conditions. As per (2), one of ordinary skill in the art would recognize that since the prior art of Takenaka has successfully implemented its own teachings with regards to the use of CO2 refrigerant, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Kawano. Said reasonable expectation of success is apparent from the fact that both Kawano and Takenaka are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. vapor-compression systems). Thus, one of ordinary skill in the art would recognize that the teachings of 2 as a matter of selecting a known material based on its suitability for an intended purpose.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kawano and to have modified them with the teachings of Takenaka, by having CO2 refrigerant, as a matter of selecting a known material based on its suitability for an intended purpose, further in order to optimize the performance of the system based on its requirements, as similarly suggested by Takenaka, without yielding unpredictable results.
Allowable Subject Matter
Claims 7-9, 11 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as currently recited in at least claims 7-8, 10-12 and 17-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143.
        2 See MPEP § 2144.07.